DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected electronic cigarette and electronic cigarette control device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160270443 A1 (hereinafter LIU).  LIU is on the record from applicant's information disclosure statement filed July 9, 2021.
Regarding claim 1, LIU discloses an electronic cigarette with controllers and a switching assembly (abstract).  LIU discloses a method that when it is detected that an atomizer starts to work (LIU discloses that the cigarette detects the smoker is using the cigarette through an airflow sensor; this is considered to be the atomizer starting to work, ¶48), detecting whether the working state of the atomizer meets a preset condition (¶48), wherein the atomizer is configured to atomize an aerosol-forming substrate in the electronic cigarette (¶3, ¶48), and the preset condition includes: the working time of the atomizer reaches a first preset duration, or the number of times the atomizer works within a preset time period is greater than or equal to a preset number of working times; and if the working state of the atomizer meets the preset condition, controlling the atomizer to stop working (¶48).  LIU discloses that the cigarette works by generating a smoking signal after an airflow is sensed by the airflow sensor.  This signal is sent to the main controller which generates switch instructions and controls the atomizer.  The atomizer is controlled based on times of turning on and off within a preset time and this action is recorded by a counter and timer.  When preset time terminates the atomizer may not be turned on by the user.  The preset time and preset number of times of suction may be set based on specific conditions of the smoker.  The device of LIU detects suction and controls the atomizer to turn it on (¶10-¶11).  The device also counts the number of times the atomizer has been turned on within a preset time period (¶15) and controls the number of times and duration the atomizer is turned on within a preset time period (¶49).
Regarding claim 2, LIU discloses the method according to claim 1 as discussed above.  LIU further discloses wherein the preset condition includes that the working time of the atomizer reaches the first preset duration; and detecting whether the working state of the atomizer meets the preset condition comprises: detect whether the working time of the atomizer reaches the first preset duration when a suction action occurs within a second preset duration after the atomizer starts to work, wherein the second preset duration is shorter than the first preset duration (abstract, ¶48).  LIU discloses that the setting time is related to the number of times of suction and that the number of times of generation within a preset time will not be bigger than a preset number of times of suction.
Regarding claim 3, LIU discloses the method according to claim 2 as discussed above.  LIU further discloses wherein after detecting whether the working time of the atomizer reaches the first preset duration, the method further comprises: when the working time of the atomizer does not reach the first preset duration, controlling the atomizer to stop working while keeping the electronic cigarette turned on if no suction action occurs (¶11, ¶28, ¶48).
Regarding claim 4, LIU discloses the method according to claim 2 as discussed above.  LIU further discloses wherein if the working state of the atomizer meets the preset condition, controlling the atomizer to stop working comprises: if no suction action occurs, controlling the electronic cigarette to be turned off when the working time of the atomizer reaches the first preset duration; and if a suction action occurs, determining the time difference between the moment when the atomizer starts to work and the moment when the suction action occurs, and when the working time of the atomizer is greater than or equal to the sum of the first preset duration and the time difference, controlling the electronic cigarette to be turned off (¶28, ¶32-¶38).  LIU broadly discloses that the cigarette will be turned on an off through the controller and that controlling of the smoking quantity within a preset time is controlled by the switch and main controller.  LIU further discloses that the atomizer will turn off based on the number of times of generation of the switch and that can be based on suction and/or preset time and that not exceeding a preset limit (¶49).
Regarding claim 5, LIU discloses the method according to claim 1 as discussed above.  LIU further discloses wherein the preset condition includes that the working time of the atomizer reaches the first preset duration; and if the working state of the atomizer meets the preset condition, controlling the atomizer to stop working comprises: determining the number of times the atomizer works within a preset time period when the working time reaches the first preset duration; controlling the electronic cigarette to be turned off when the number of times the atomizer works is greater than or equal to a preset number of working times; and controlling the atomizer to stop working while keeping the electronic cigarette turned on when the number of times the atomizer works is less than the preset number of working times (¶28, ¶32-¶38).  LIU broadly discloses that the cigarette will be turned on an off through the controller and that controlling of the smoking quantity within a preset time is controlled by the switch and main controller.  
Regarding claim 6, LIU discloses the method according to claim 1 as discussed above.  LIU further discloses wherein the preset condition includes that the number of times the atomizer works within the preset time period is greater than or equal to the preset number of working times; and detecting the whether the working state meets the preset condition comprises: when a suction action occurs within a third preset duration after the atomizer starts to work, detecting whether the number of times the atomizer works within the preset time period is greater than or equal to the preset number of working times.  (¶28, ¶32-¶38).  LIU broadly discloses that the cigarette will be turned on an off through the controller and that controlling of the smoking quantity within a preset time is controlled by the switch and main controller.  LIU further discloses that there counter-and-timer and a storage for recording time that the atomizer is turned on within the preset time AND the number of times of turning on and off (¶43).  This is a disclosure of up to a third preset duration.
Regarding claim 7, LIU discloses the method according to claim 1 as discussed above.  LIU further discloses wherein after controlling the atomizer to stop working, the method further comprises: discarding the cigarette lighting instruction when a cigarette lighting instruction is received within a fourth preset duration after the atomizer stops working; or displaying a smoking cessation prompt message when a cigarette lighting instruction is received within a fourth preset duration after the atomizer stops working, and controlling the atomizer to start work when a confirmation operation is received based on the smoking cessation prompt message.  (¶28, ¶32-¶38).  LIU broadly discloses that the cigarette will be turned on an off through the controller and that controlling of the smoking quantity within a preset time is controlled by the switch and main controller.  LIU further discloses that the device is intended to control the quantity of smoke a user uses  (¶5).  LIU discloses that the device controls the quantity of smoke delivered to a user within a certain amount of time by counting and controlling the number of times of turning on the atomizer (¶28, ¶37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747